Citation Nr: 0941980	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to January 1964 
and August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefit sought on 
appeal.


REMAND

The Veteran seeks service connection for PTSD.  Prior to 
adjudication of the claim on the merits additional 
development is required.  See 38 C.F.R. § 19.9.  Review of 
the claims file reveals that the Veteran has been diagnosed 
as having PTSD.  

Under current regulations, establishing service connection 
for PTSD requires:  (1) Medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the claimant did not engage in combat with the enemy, then 
the claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and his testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App.  389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The evidence of record does not support a finding that the 
Veteran engaged in combat.  Therefore, under current VA 
regulations, a stressor must be corroborated.  The claims 
file does not currently contain sufficient corroborating 
evidence.  

In statements and in testimony before the Board, the Veteran 
detailed his reported stressor.  The Veteran reported serving 
two tours in Vietnam, with each tour six months long.  During 
these tours, he reported that he was part of a crew that 
directed bombing strikes from the ground with the use of 
radar.  Personnel records of file support the Veteran's 
description of his duties during service.  The Veteran 
detailed the stress from this work and the danger of his 
duties during service.  The Veteran reported that the area he 
was in was subject to rocket and mortar attacks.  The Veteran 
also testified that the trailer they worked in had explosives 
in it and, as it was made of magnesium, would burn upon being 
ignited prior to them being able to escape.

The claims file contains a letter from a retired service 
member who had been in charge of the crew of which the 
Veteran was a member.  He reported that they were subject to 
attack, having "no memory of any night that [they] weren't 
under attack."  

The RO has previously found that there was insufficient 
information upon which to seek verification/corroboration of 
the alleged stressor.  The Veteran did not specify a specific 
period of time during which an attack occurred which he 
believes led to the currently diagnosed PTSD.  The Veteran, 
however, did testify regarding a specific incident in which 
the bomb dump was hit by a rocket or mortar, but did not 
report a specific month.  In a July 2007 letter, the Veteran 
reported that this incident occurred "shortly after arrival 
on station."  The Veteran did report that it occurred when 
stationed near Bien Hoa Air Base/Operating Location 21.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Board acknowledges the constraints of requesting 
information through the U.S. Army and Joint Services Records 
Research Center (JSRRC), inasmuch as JSRRC has informed VA 
that proper research cannot be conducted unless a claimant 
provides an approximate date for a stressor within a 2-month 
period.  See M21-1MR IV.ii.1.D.14.d.  

Upon remand, the Veteran should be given an additional 
opportunity to provide the specific time frames and as much 
detail as possible regarding the alleged stressor.  The 
AMC/RO should then take all appropriate action to seek to 
corroborate this stressor.

The Board also notes that the Veteran has not been provided 
with a VA psychiatric examination.  The obtainment of such an 
examination would aid in the adjudication of this claim.  If 
the examiner finds that the Veteran currently has PTSD, the 
examiner should detail which stressor or stressors led to the 
disability.  See 38 C.F.R. § 3.159(c)(4); 3.304(f); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, copies of all outstanding records of treatment, 
VA and non-VA, received by the Veteran for psychiatric 
disability should be obtained and made part of the claims 
file.  See 38 C.F.R. § 3.159(c)(1)(2).

The Board is cognizant that VA recently issued a new proposed 
rule to amend 38 C.F.R. § 3.304(f).  See Stressor 
Determinations for Posttraumatic Stress Disorder, 74 Fed. 
Reg. 42,617 (proposed Aug. 24, 2009).  As stated in the 
proposed rule, the amendment seeks to "liberaliz[e] in some 
cases the evidentiary standard for establishing the required 
in-service stressor."  That is, this new proposed rule 
"would eliminate the requirement for corroborating that the 
claimed in-service stressor occurred if a stressor claimed by 
a veteran is related to a veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, provided that the claimed stressor is 
consistent with the places, types, and circumstances of a 
veteran's service and that a veteran's symptoms are related 
to the claimed stressor."  As there has been no issuance of 
a final rule or codification of the proposed changes into the 
C.F.R., the Board has no authority to consider these proposed 
changes at this time.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of psychiatric 
treatment or evaluation he has received 
for since May 2007 (the date of the last 
VA records associated with the claims 
file) and to provide any releases 
necessary for the VA to secure private 
medical records of such treatment or 
evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran, to include all VA treatment 
records.  

2.  The RO/AMC should once again request 
from the Veteran a comprehensive 
statement containing as much detail as 
possible regarding the alleged inservice 
stressors, including enemy rocket and 
mortar attacks.  The Veteran should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The Veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  With this information, the RO/AMC 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the Veteran provides an additional 
statement, as requested above.  The 
RO/AMC should then take all appropriate 
action to seek to corroborate these 
stressors, to include requesting the 
JSRRC to attempt to verify the Veteran's 
claimed stressors of coming under enemy 
rocket and mortar attacks.

4.  Following the receipt of a response 
from the JSRRC, the RO/AMC should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
the Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary 
of any stressors described above, and the 
examiner should be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO/AMC.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the AMC/RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).



